 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HODA SAMUEL,                                      No. 2:18-cv-2343-EFB P
12                       Plaintiff,
13               v.                                     ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DEPARTMENT OF JUSTICE, et al.,
15                       Defendants.
16

17           Plaintiff, a pro se claimant in federal custody, brings this action against numerous

18   defendants pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 288 (1971).1 After

19   dismissal of her prior complaints pursuant to 28 U.S.C. § 1915A (ECF Nos. 9, 21), she has filed a

20   third amended complaint (ECF No. 24), which the court must now screen.2

21   /////

22   /////

23   /////

24
             1
             “Actions under [section] 1983 and those under Bivens are identical save for the
25   replacement of a state actor under [section] 1983 by a federal actor under Bivens.” Van Strum v.
26   Lawn, 940 F.2d 406, 409 (9th Cir. 1991).
             2
27            Pursuant to § 1915(A)(a), the court must “review, before docketing, if feasible or, in any
     event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner
28   seeks redress from a governmental entity or officer or employee of a governmental entity.”
                                                        1
 1          In its most recent screening order, the court analyzed plaintiff’s first and second amended
 2   complaints pursuant to § 1915A as follows:
 3                  Plaintiff’s first and second amended complaints do not cure the
 4          deficiencies identified in the court’s original screening order. See ECF No. 9.
            Notably, plaintiff continues to collaterally attack her criminal conviction and
 5          sentence. A section 2255 motion to the sentencing court, however, is generally the
            proper vehicle for challenging a conviction.3 See Porter v. Adams, 244 F.3d 1006
 6          (9th Cir. 2001). Plaintiff’s scattered assertions – that she received a harsher
            sentence because of racial discrimination; that her sentence is unconstitutional;
 7
            that her judgment should be set aside for fraud on the court; that she was deprived
 8          of her Sixth Amendment right to counsel; and that her conviction was obtained
            through fabricated evidence – may not be properly brought through this Bivens
 9          action. See ECF No. 16 at 2-3, 8, 19; ECF No. 20 at 3-6, 8, 10, 11-18.

10                  What remains of the amended complaints cannot survive screening. It is
            unduly burdensome to dissect plaintiff’s convoluted and needlessly detailed filings
11
            to determine which claims she intends to assert against any of the ten individually
12          named defendants, along with “all known and unknown government employees of
            the United States of America in the Eastern District of California,” particularly
13          when they are referred to collectively as “defendants.” See generally ECF Nos. 16
            & 20 (emphasis added). Further, the difficulty in understanding the specifics of
14          plaintiff’s allegations and how, if at all, each defendant was directly responsible
            for any violation of plaintiff’s rights, convinces the court that the complaint does
15
            not put defendants on notice of the claims against them. See McKeever v. Block,
16          932 F.2d 795, 798 (9th Cir. 1991) (holding that a sufficiently plead complaint
            under Rule 8 must “put defendants fairly on notice of the claims against them.”).
17

18   ECF No. 21 at 1-2.

19          Plaintiff’s third amended complaint (ECF No. 24) suffers from all the deficiencies

20   previously identified. First, she continues to collaterally attack her conviction through allegations

21   that: (1) she received a harsher sentence because of racial discrimination (id. at 5-6); (2) her

22   conviction and/or sentence is unconstitutional (id. at 11, 14, 18, 19-20, 24); (3) the judgment

23   should be set aside for fraud on the court (id. at 16); (4) she was deprived of her Sixth

24   Amendment right to counsel (id. at 5, 6, 7, 14, 18, 20, 22); and (5) the conviction was obtained

25   through fabricated evidence (id. at 6, 7, 8, 11, 13). Plaintiff essentially recites the same – largely

26   unintelligible – allegations as those in her prior complaints. The edits she has made by way of her

27
            3
              The court notes that plaintiff has filed such a motion, which remains pending in her
28   criminal case. See United States v. Samuel, 2:10-cr-0223-JAM-KJN (E.D. Cal.), ECF No. 802.
                                                         2
 1   third amended complaint in no way cure the deficiencies the court has identified. Thus, the third
 2   amended complaint (ECF No. 24) must be dismissed for the reasons stated in the court’s prior
 3   screening order (ECF Nos. 9, 21) as improperly attacking her criminal conviction and sentence
 4   and for failure to comply with Rule 8 of the Federal Rules of Civil Procedure.
 5                                             Leave to Amend
 6          The court has afforded plaintiff two chances to amend her complaint, yet her amendments
 7   have not been responsive to the court’s screening orders. Consequently, it declines to offer her
 8   further opportunity to amend. See McGlinchy v. Shell Chemical Co., 845 F.2d 802, 809-10 (9th
 9   Cir. 1988) (“Repeated failure to cure deficiencies by amendments previously allowed is another
10   valid reason for a district court to deny a party leave to amend.”).
11                                                Conclusion
12          Accordingly, it is ORDERED that the Clerk of Court shall randomly assign a United
13   States District Judge to this case.
14          Further, it is RECOMMENDED that plaintiff’s third amended complaint (ECF No. 24) be
15   DISMISSED without leave to amend and the Clerk be directed to CLOSE the case.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   Dated: February 5, 2020.
24

25

26

27

28
                                                        3
